Citation Nr: 1039555	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  10-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2008 and December 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral sensorineural 
hearing loss and tinnitus, respectively.  The Veteran has timely 
appealed both of those issues.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral 
sensorineural hearing loss.

2.  The Veteran was exposed to combat noise, including small arms 
and artillery fire, as well as truck noise, during his military 
service.

3.  The Veteran's competent and credible lay evidence 
demonstrates that his hearing loss symptomatology became manifest 
during service and that he has had such symptomatology since his 
discharge from service in March 1946.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for establishing service connection for bilateral sensorineural 
hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

In light of the favorable decision with regard to the issue of 
service connection for bilateral sensorineural hearing loss, the 
Board finds that no further discussion of VCAA compliance is 
necessary and that all notification and development actions 
needed to fairly adjudicate the claim have been accomplished.  

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran was inducted into service in May 1943.  His induction 
examination demonstrated that the Veteran's hearing was 
considered normal at that time, with 15 out of 15 on the forced 
whisper test.  The Veteran was discharged from military service 
in March 1946, which again demonstrated that the Veteran's 
hearing was considered normal with 15 out of 15 on the forced 
whisper test at that time.

The Veteran's Form DD 214 indicates that the Veteran's military 
occupational specialty (MOS) during service was as a light truck 
driver.  Moreover, that Form further indicates that the Veteran 
served in the European theatre of war during World War II, 
specifically in the North Apennines and Po Valley campaigns.  
Also of record is the Veteran's Separation Qualification Record, 
which indicates that the Veteran served 7 months in training for 
the armored forces and infantry training.  The Veteran then spent 
the next year as a rifleman and ammunition bearer.  He spent the 
next 14 months as a light truck driver, which included driving 
quarter-ton and two-and-a-half-ton trucks, hauling supplies.  
That Qualification Record also indicates that the Veteran spent 8 
months prior to his enlistment as a machine operator where he 
worked in a shell factory making shell casings, where he used an 
automatic engine lathe, drill press, shaper and rough grinder.

The Veteran's private and VA treatment records disclose that he 
has sought treatment for his hearing loss throughout the appeal 
period.  Moreover, the Veteran's hearing loss was noted as 
exceeding the "age-adjusted population norms" by a VA 
audiologist in March 2006.

Prior to the decision on appeal, the Veteran underwent a VA 
audiological examination in November 2007.  During that 
examination, the Veteran indicated that he had combat noise 
exposure during military service, to include tanks and 
105 millimeter howitzers, as well as going through basic training 
twice.  He did not use hearing protection during service.  The VA 
examiner noted that the Veteran was currently using binaural 
behind-the-ear hearing aids.  The Veteran reported bilateral 
recurrent tinnitus, with onset over the past 40 years, which has 
gotten worse as his hearing has worsened.  The Veteran also 
reported recreational noise exposure due to hunting, and 
occupational noise exposure prior to service of 6 months 
operating a crane.  Post-service occupational noise exposure was 
reported as working in a mine for 38 years.  The Veteran reported 
that his hearing loss was detected at his entrance into the 
mining position, just after discharge from service, and that he 
was placed in a low-noise environment, specifically 
transportation of loaded coal in a truck out of the mine and 
bring empty trucks back in.

After audiometric testing, the Veteran was diagnosed with 
bilateral sensorineural hearing loss and subjective tinnitus.  
The VA examiner noted that the Veteran's claims file was 
reviewed.  The VA examiner noted the induction forced whisper 
test was normal, but noted that there was no other audiological 
testing otherwise shown in service.  The VA examiner conceded 
that noise exposure in service was likely, but stated that 
audiological records were unavailable to confirm a relationship 
of hearing loss to military service.  The VA examiner stated that 
the Veteran was 83 years old with a "significant history of 
recreational as well as pre and post military noise exposure 
occupationally."  The VA examiner stated that it was his opinion 
that the Veteran's current hearing loss was less likely as not 
due to military duties and rifle range exposure.

The Veteran filed for service connection for his hearing loss in 
September 2007, at which time the Veteran stated that he has had 
hearing loss since military service due to noise exposure in 
service.  The Veteran further clarified in his March 2008 notice 
of disagreement that he spent a year and a half overseas, during 
which time he was exposed to small arms and artillery fire 
without hearing protection.  He indicated that he was exposed to 
these loud combat noises during the entire period of overseas 
service.  He stated that when he left service, he was not given a 
hearing examination, but that he had hearing loss.  He stated 
that a company doctor for the mining company that he started 
working for shortly after discharge from service told him that he 
had 10 percent hearing loss in 1946.  He indicated that his 
hearing gradually grew worse until he was forced to retire in 
1977 due to his hearing loss.  He indicated that at that time, in 
1977, he began wearing hearing aids, and has been seeing doctors 
for his hearing loss since that time.  

Subsequent statements from the Veteran give a substantially 
similar description of the onset and worsening of his hearing 
loss, as well as the Veteran's military noise exposure.  The 
Board notes that the only discrepancies in the Veteran's 
statements are that he reported in a September 2008 statement 
that his treatment for hearing loss began at least 40 years ago 
and that the company doctor told him he had 20 percent hearing 
loss in 1946, instead of the previously reported 30 years and 
10 percent hearing loss.  Also, the Veteran stated in his 
February 2009 statement that he had been using hearing aids since 
service, which contradicts his earlier statement that he began 
using them in 1977, and reaffirmed that the doctor in 1946 told 
him that he had 20 percent hearing loss.

The Board notes that there is no treatment record of any 
audiological testing done by a mining company doctor in 1946 in 
the record.

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and bilateral sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Analysis

The Board notes that the Veteran is currently diagnosed with 
bilateral sensorineural hearing loss, and thus the first element 
of service connection has been met.  

Additionally, the Board concedes that the Veteran was exposed to 
combat and truck noise as a result of his military service.  The 
record thoroughly reflects that the Veteran was involved in 
military campaigns during his military service, as well as 
exposed to small arms and artillery fire during basic training.  
His military records also extensively document the noise the 
Veteran was exposed to as a result of his driving trucks during 
military service.  Such noise exposure is consistent with the 
types, places and circumstances of the Veteran's military 
service, and therefore, the Board finds that the Veteran was 
exposed to military noise during service.  See 38 U.S.C.A. § 
1154(a) (West 2002).  

The medical evidence in this case, namely the November 2007 VA 
examination, is filled with factual inaccuracies, and thus, the 
Board finds that it lacks probative value.  The first, and most 
notable, inaccuracy is that, after stating that he reviewed the 
claims file, the VA examiner noted in his report that no other 
audiological evidence from service, other than the induction 
test, was available.  The Veteran's separation examination from 
March 1946 clearly demonstrates that the Veteran was given a 
forced whisper test at discharge.  

Additionally, the Board notes that the VA examiner's opinion 
rests, in part, on the Veteran pre-induction noise exposure.  The 
Board notes that the Veteran is presumed to be sound at the 
entrance into military service due to his normal hearing noted in 
his induction examination in May 1943.  See 38 U.S.C.A. § 1111 
(West 2002).  Given that the Veteran was not shown to have any 
hearing loss at induction and is presumed sound at entrance into 
service, the VA examiner's opinion must be discounted insofar as 
it uses the Veteran's pre-induction noise exposure as part of his 
rationale.  

Finally, the VA examiner discounts the Veteran's lay testimony, 
particularly in regards to when onset of hearing loss began and 
continuity of symptomatology since service.  While the VA 
examiner is correct that no hearing loss was confirmed in 
service, the Board notes that the United States Court of Veterans 
Claims (Court) has held that when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley v. Brown, 
5 Vet. App. 155, 160 (1993); see also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992) (service connection can be predicated 
on post-service evidence of hearing loss related to service, 
particularly when there were no audiometric scores reported at 
separation from service).  In this case, the Veteran's separation 
examination in March 1946 demonstrates a forced whisper test 
result of 15 out of 15, and therefore, hearing loss was not noted 
in service.  

However, the Veteran has stated that he had hearing loss in 
service and has had such hearing loss since that time, which has 
gradually worsened over time.  The Board finds that the Veteran 
is competent to state that he has had hearing loss during 
military service and since his discharge from service.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent if 
it is limited to matters that the witness has actually observed 
and is within the realm of the witness's personal knowledge, in 
this case, the presence of varicose veins); Layno v. Brown, 6 
Vet. App. 465, 471 (1994) (in order to be competent, the 
individual must have personal knowledge, derived from his/her own 
senses, of what is being attested; "[c]ompetent testimony is 
thus limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge."); cf. Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).  

Furthermore, the Board has no reason to question the Veteran's 
credibility as to onset of his hearing loss.  While the Board 
concedes that there is no contemporaneous medical evidence of the 
Veteran's hearing loss from 1946, such a lack of contemporaneous 
medical evidence does not render the Veteran's lay testimony not 
credible.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Moreover, while the Veteran's statement have some 
inconsistencies, such as exactly how much hearing loss he 
displayed in 1946 and when exactly he began using hearing aids, 
the core of his story has remained factually plausible and 
consistent, particularly as to when his symptoms of hearing loss 
became manifest.  See Caluza v. Brown, 7 Vet. App. 478, 511 
(1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when 
determining whether lay evidence is satisfactory, the Board may 
consider internal consistency, factual plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and 
demeanor of the witness (if hearing held)).  Thus, the 
preponderance of the evidence demonstrates that the Veteran had 
hearing loss symptomatology in service, which has been continuous 
since that time, and which has worsened over time to a definition 
of disabling hearing loss under 38 C.F.R. § 3.385, as noted in 
the November 2007 VA examination.

In summary, the Veteran is presumed to be sound at his entrance 
into military service in May 1943, and that during his military 
service he was exposed to military noise, such as small arms and 
artillery fire.  The Veteran has competently and credibly stated 
that during military service he had hearing loss symptoms and 
that such symptoms have been present since that time.  While the 
November 2007 VA examiner's opinion did not relate the Veteran's 
currently-diagnosed hearing loss to military service, the Board 
found that opinion to lack probative value in light of the 
inaccuracies stated above.  Thus, the preponderance of the 
remaining evidence weighs in favor of a finding that the 
Veteran's bilateral sensorineural hearing loss manifested during 
service and has been continuous since that period, and is a 
result of military service.  Accordingly, by resolving all doubt 
in favor of the Veteran, the Board finds that service connection 
for bilateral sensorineural hearing loss is warranted on this 
record.  See 38 C.F.R. §§ 3.102, 3.303(b) (2010).


ORDER

Service connection for bilateral sensorineural hearing loss is 
granted.


REMAND

On appeal, the Veteran indicated that he had tinnitus for 
"years," but does not give a date of onset.  Moreover, he 
asserts that his tinnitus is due to his military service, or 
alternatively, due to his bilateral sensorineural hearing loss.

The Board notes that the Veteran was diagnosed with tinnitus 
throughout his private and VA treatment records during the appeal 
period, as well as during his November 2007 VA examination.  
Additionally, as noted above, the Veteran had noise exposure as a 
result of his military service.  Given that the Veteran has not 
asserted that his tinnitus began in service, but rather began 
after service or approximately 40 years ago, nor is there any 
notation in his service treatment records of any diagnosis of, 
complaint of, or treatment for tinnitus, the Board finds that the 
a VA examination is necessary in this case.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination with an audiologist 
in order to determine the current nature of 
his claimed tinnitus and whether such is 
related to service.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted and the results reported in detail.  

Following review of the file and examination 
of the Veteran, the examiner should opine as 
to whether the Veteran's tinnitus more 
likely, less likely or at least as likely as 
not (50 percent probability or greater) arose 
during or is the result of his military 
service, to include combat noise exposure to 
small arms and artillery fire, as well as any 
truck noise in service.  The VA examiner 
should also discuss any relationship between 
the Veteran's tinnitus and his service-
connected bilateral sensorineural hearing 
loss, as well as post-service occupational 
noise exposure.  

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

2.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim of service connection for 
tinnitus.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


